              Case 2:20-cv-00580-MJP Document 21 Filed 03/01/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ANGELA FELDMANN,                                  CASE NO. C20-580 MJP

11                                 Plaintiff,                 MINUTE ORDER

12                  v.

13          LAKEVIEW LOAN SERVICING LLC,
            et al.,
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            Plaintiff filed materials under seal (Dkt. No. 20) without complying with Local Rule 5(g).
19
     The Court ORDERS Plaintiff to file a Motion to Seal in full compliance with Local Rule 5(g) by
20
     no later than March 4, 2021 or the Court shall unseal the record filed improperly under seal.
21
            The clerk is ordered to provide copies of this order to all counsel.
22
            Filed March 1, 2021.
23

24


     MINUTE ORDER - 1
             Case 2:20-cv-00580-MJP Document 21 Filed 03/01/21 Page 2 of 2




 1                                        William M. McCool
                                          Clerk of Court
 2
                                          s/Paula McNabb
 3                                        Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
